Citation Nr: 1823568	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-28 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary.  The Veteran asserts exposure to herbicide agents while stationed in Korea.  A veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv) (2017).  A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ may be found in a table in the Veterans Benefits Administration  (VBA) Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block b (change date August 26, 2016). 

Service personnel records confirm that while stationed in Korea from March 1968 to April 1969, the Veteran was assigned to the 457th Supply Co.  His unit is not among those listed by the DOD as stationed along the DMZ during the relevant time period.  See id.  

However, the presumption of service connection for herbicide-related diseases could apply if exposure to herbicides is shown on a factual basis.  The VBA Live Manual provides guidance on what steps the AOJ must take to verify herbicide exposure on a factual basis for Korean service in certain instances.  See VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block c (change date March 27, 2018).  According to this provision, the AOJ should send a request to Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides when a veteran claims exposure in Korea, but the service was not between April 1, 1968, and August 31, 1971, or was not in a unit or entity listed in the table above. 

Here, although the Veteran served in Korea during the requisite time period, his unit is not among those listed by the DOD as stationed along the DMZ during the relevant time period.  Statements from the Veteran received in February 2012 and August 2013 as well as in his August 2014 substantive appeal, and from a fellow serviceman who served with the Veteran received in August 2013, supply information regarding the Veteran's contended herbicide agent exposures in Korea.  The AOJ has not made a JSSRC request as per the VBA Live Manual.  Therefore, a remand is necessary so that this development can be undertaken.  

Accordingly, the case is REMANDED for the following action:

1. Please make efforts to obtain all updated records, including those identified by the Veteran and those from Dr. M.W. and the Chattanooga VA Community Based Outpatient Clinic (CBOC).  

2. 	Please send a request to the JSRRC for verification of exposure to herbicides in Korea for the Veteran.  The Veteran served with the 457th Supply Co., 19th Support Group, 8th Army in Korea from March 1968 to April 1969 as an equipment storage specialist.  The Veteran has contended that he was stationed at Camp Kyle and delivered supplies to Camps Casey, Hovey, Castle, and Greaves near the DMZ as per a February 2012 statement; August 2013 Veteran and buddy statements; and the August 2014 substantive appeal. 

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, readjudicate the claim.  If the determination of the claim remains unfavorable, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

